Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Bilodeau on 08/26/2021.
The application has been amended as follows:

1.	(Amended) Mortar comprising binder and fine aggregate, wherein the binder includes cement and fine mineral powder, and the mortar is formed by being mixed with water,
wherein the fine aggregate is air granulated ferronickel slag, and weight ratio of water to a combination of the binder and the fine aggregate is from 7.0% to 9.0% 
and wherein JP funnel 14 is from 66 seconds to 72 seconds from -114x10-6 to 70x10-6 th day,
wherein weight ratio of the fine aggregate to water is from 610% to 712%.
from 1.5% to 3.5% from  0.10% to 0.30% 
3.	(Amended) A method for producing mortar comprising a step of mixing binder, fine aggregate and water, wherein the binder includes cement and fine mineral powder,
wherein the fine aggregate is air granulated ferronickel slag, and weight ratio of water to a combination of the binder and the fine aggregate is from 7.0% to 9.0% 
and wherein JP funnel 14 is from 66 seconds to 72 seconds from -114x10-6 to 70x10-6 th day,
wherein weight ratio of the fine aggregate to water is from 610% to 712%.
4.	(Cancelled)
5.	(Cancelled)
Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the all the cumulative limitations of claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731